Mr. Justice Gary delivered the opinion of the Court. The appellee sued the appellant for an alleged breach of a contract as follows: “ Chicago, August 22, 1892. In consideration that I receive from John C. Parr (widower), a warranty deed conveying perfect title to me to the land in Indiana known and described as the north half of the northwest quarter of section thirty-two (32), and the south half of southwest quarter of section twenty-nine (29), all in township eleven (11), north, range one (1) east, containing 160 acres of good farming land in Morgan County, State of Indiana, with all improvements and appurtenances thereunto belonging. Now, it is hereby agreed that when I receive the above I ivill give to said John C. Parr an assorted bill of goods at my prices for the $3,200 he says said land is worth; said goods are part of my stock at store Nos. 457 and 459 Lincoln avenue, consisting of furniture, stoves, crockery and other miscellaneous goods. Said goods to be taken away by said Parr, as I point them out and select, just as soon as possible after I find title to above land perfect in me. I not to be responsible for any loss or damage from fire or other cause on which I have no control. J. M. Ford. /. I, John C. Parr, concur in and agree to the above in all respects and agree to make title good if not good now. John C. Parr.” August 22, 1892, was Monday. On Tuesday the deed ivas executed and delivered. Several intervieAvs were had between them, and on Thursday it was agreed between them that the appellant should have until the next Monday noon to find the title perfect in him. The land is about 180 miles from Chicago. Without an abstract or search of the title down to and including the deed to the appellant, he could not find the title good in himself, if the law of Indiana be like ours; but if it be, as the appellee says, but says in a mode Avhich we can not regard, as no new evidence can come into this court, that a grantee has forty-five days in which to record his deed, then the appellant Avould need that time after his deed Avas recorded to know that he was safe. Yet this suit was commenced on Friday of that Aveek. Being prematurely commenced it can not be maintained. Collins v. Montemy, 3 Ill. App. 182. The judgment is reversed and the cause remanded.